Title: To George Washington from Richard Peters, 16 November 1780
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Nov. 16, 1780
                        
                        The Board have been honoured with your Letter of the 7th inst. The Letters transmitted therewith were
                            immediately forwarded agreeably to your Excellency’s Request. We have the Honour to be with the highest respect Your very
                            obed. Servt
                        
                            Richard Peters
                            By order
                        
                        
                            We presume that your Excellency has forwarded to Genl Greene a similar order with the one enclosed to
                                us relating to the officers who are the Subjects of it serving with the Southern Army.
                        

                    